      Case: 4:17-cv-02409-BYP Doc #: 74 Filed: 08/11/21 1 of 2. PageID #: 735




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CECIL KOGER,                                     :
                                                  :     Case No. 4:17-CV-02409
         Plaintiff,                               :
                                                  :     Judge Benita Y. Pearson
                 v.                               :
                                                  :
 DIRECTOR GARY MOHR, et al.,                      :
                                                  :
         Defendants.                              :



                DEFENDANTS’ MOTION TO SUBSTITUTE
     WARDEN BLACK FOR WARDEN BRACY AS A DEFENDANT IN THIS CASE

        On July 16, 2021, Defendants, by and through counsel, responded to this Court’s Non-

document Order filed on Wednesday, July 14, 2021 and gave notice that along with the

undersigned, Ohio Department of Rehabilitation and Correction employees Michelle Tatman,

Dietary Operations Manager; Dr. Mike Davis, Religious Services Administrator; either Warden

Kenneth Black or Regional Director Ed Banks; and Byron Turner, Esq., Staff Counsel for ODRC,

would attend the August 10, 2021 Final Pretrial Conference scheduled to begin at 9:00 am.

        Of note, Charmaine Bracy, currently the Warden of the Trumbull Correctional Institution,

is no longer the Warden at the Richland Correctional Institution. Instead, Warden Black is now

the managing officer of the Richland Correctional Institution, the prison in which Plaintiff was and

is presently incarcerated. As such, Warden Bracy no longer has the ability to implement any

injunctive relief on behalf of the Plaintiff.

        For this reason, Defendants request that Warden Black be substituted for Warden Bracy as

a Defendant in this matter since it is he who is now responsible for the administration of the

institution and will be addressing the operational and security concerns implicated by Plaintiff’s

proposed dietary accommodations, the only claims that remain for the Court’s consideration. See
      Case: 4:17-cv-02409-BYP Doc #: 74 Filed: 08/11/21 2 of 2. PageID #: 736




Sharpe v. AG of the United States, No. 07-CV-116, 2008 U.S. Dist. LEXIS 42197, at *3, 10 (E.D.

Ky. 2008) (ordering a substitution of parties, thereby terminating the previous Warden and naming

the current Warden as the defendant in the case); Clouse v. Westbrooks, No. 2:12-cv-0114, 2013

U.S. Dist. LEXIS 121767, at fn 1 (M.D. Tenn. 2013) (although a new Warden was appointed to

administer the prison during the pendency of the case, not ordering a substitution of the parties

because the case was being dismissed); Urso v. Eppinger, No. 4:13CV0723, 2015 U.S. Dist.

LEXIS 119995 (N.D. Ohio 2015).

                                                 Respectfully submitted,

                                                 DAVE YOST
                                                 Ohio Attorney General


                                                 s/ Mindy Worly
                                                 MINDY WORLY (0037395)
                                                 Principal Assistant Attorney General
                                                 Criminal Justice Section, Corrections Unit
                                                 30 East Broad Street, 23rd Floor
                                                 Columbus, Ohio 43215
                                                 Phone: (614) 728-0161; Fax: (866) 474-4985
                                                 Mindy.Worly@OhioAttorneyGeneral.gov

                                                 Trial Attorney for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was electronically filed on

August 11, 2021. Notice of this filing will be sent to counsel for all parties via the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                                            s/ Mindy Worly
                                                            Mindy Worly (0037395)
                                                            Principal Assistant Attorney General




                                                2
